Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Claims 1-20 are pending based on the pre-appeal conference decision on 04/29/2021 and based on further consideration, a new ground(s) of rejection is made in the following action. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, and 9 of US Patent No. 10764815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-3 and 5-8 in the present application are covered by claims 1-2, 4-5, 7, and 9 of US Patent No. 10764815 B2 and claims of the present application are broader from of the claims of US Patent No. 10764815 B2. 
Pending application 16/871654
US Patent No. 10764815 B2
1. A method comprising: receiving, by a base station distributed unit from a first base station central unit, at least one message comprising: one or more first configuration parameters associated with the first base station central unit; and one or more second configuration parameters associated with a second base station central unit; and transmitting, by the base station distributed unit, the one or more first configuration parameters and the one or more second configuration parameters.  
2. The method of claim 1, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.

receiving, by a base station distributed unit from 
a first base station central unit, a first message comprising a first public 
land mobile network (PLMN) identifier of a first PLMN comprising the first base 
station central unit;  receiving, by the base station distributed unit from a 
second base station central unit, a second message comprising a second PLMN identifier of a second PLMN comprising the second base station central unit;  and transmitting, by the base station distributed unit, at least one system information block comprising the first PLMN identifier and the second PLMN identifier.

anticipated by the claim 1 of U.S. Patent No. 10764815 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claim 1 of 10764815 B2, in re Goodman 29 USPQ 2d 2010 GAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or Copending application.
5.	Claims 3 and 5-8 of instant application correspond to claims 2, 4-5, 7 and 9 of allowed U.S. Patent No. 10764815 B2. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A)	Claims 1, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUTAKI (US 2020/0314696 A1). 
 	As per claim 1, FUTAKI discloses a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a base station distributed unit from a first base station central unit (FUTAKI, Fig.21, ¶0137, exchanging (therefore sending and receiving) by gNB-DU 43 (i.e. gNodeB distributed unit) from a gNB-CU-CP 41 (i.e. first gNodeB central unit)), 
 	As per claim 10 as applied to claim 1 above, FUTAKI discloses a first base station comprises the first base station central unit and the base station distributed unit (FUTAKI, Fig.16 and ¶0137, gNB 21 comprising gNB-CU-CP 41 and gNB-DU 43); and a second base station comprises the second base station central unit and the base station distributed unit ((FUTAKI, Fig.16 and ¶0137, gNB 22 comprising gNB-CU-UP 42 and gNB-DU 43).
As per claim 11, FUTAKI teaches a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a first base station central unit, one or more second configuration parameters associated with a second base station central unit (FUTAKI, 
 	As per claim 15 as applied to claim 11 above, FUTAKI discloses a first base station comprises the first base station central unit and the base station distributed unit (FUTAKI, Fig.16 and ¶0137, gNB 21 comprising gNB-CU-CP 41 and gNB-DU 43); and a second base station comprises the second base station central unit and the base station distributed unit ((FUTAKI, Fig.16 and ¶0137, gNB 22 comprising gNB-CU-UP 42 and gNB-DU 43).
As per claim 16, FUTAKI teaches a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a first base station central unit, one or more second 
Claim Rejections - 35 USC § 103
7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2-4, 6-7, 9, 12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (US 2018/0368109 A1). 
 	As per claim 2 as applied to claim 1 above, FUTAKI does not explicitly disclose, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 3 as applied to claim 1 above, FUTAKI does not explicitly disclose, wherein the at least one message comprises: an F1 setup response message; a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message.
In the same field of endeavor, KIM teaches wherein the at least one message comprises: an F1 setup response message (KIM , ¶0082, F1 setup context response message); a base station central unit configuration update message; or a base station 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 4 as applied to claim 1 above, FUTAKI does not explicitly disclose, wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless device, at least one system information block (SIB) comprising the one or more first configuration parameters and the one or more second configuration parameters.  
 	In the same field of endeavor, KIM teaches wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless device (KIM, ¶0082, transmitting the configuration information such as parameters to the UE/wireless device through DU), at least one system information block (SIB) comprising the one or more first configuration parameters and the one or more second configuration parameters (KIM, ¶0129, SIB comprising configuration information/parameters).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
 	As per claim 6 as applied to claim 4 above, KIM teaches, wherein the at least one SIB comprises cell parameters (KIM, ¶0129, SIB includes cell parameters) for at least one of: a first public land mobile network (PLMN) or a second PLMN (KIM, ¶0129 and ¶0207, cell parameter of PLMN), the cell parameters comprising at least one of: a cell identifier of a cell that transmits the at least one SIB (KIM, ¶0129, cell parameters such as cell identifier of the cell which send SIB); a closed subscriber group identifier of the cell (KIM, ¶0209, gNB global identifier); a first cell identifier of the cell, wherein the first cell identifier is associated with the first PLMN; a second cell identifier of the cell, wherein the second cell identifier is associated with the second PLMN; a first closed subscriber group identifier of the cell, wherein the first closed subscriber group identifier is associated with the first PLMN; a second closed subscriber group identifier of the cell, wherein the second closed subscriber group identifier is associated with the second PLMN; a first base station central unit identifier of the first base station central unit; a second base station central unit identifier of the first base station central unit; a first base station identifier of a first base station associated with the first base station central unit; or a second base station identifier of a second base station associated with the second base station central unit.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in 
 	As per claim 7 as applied to claim 1 above, FUTAKI does not explicitly teach teaches receiving, by the base station distributed unit from a wireless device, a radio resource control message that is based on at least one of the one or more first configuration parameters or the one or more second configuration parameters; and configuring, by the base station distributed unit, radio resources for the wireless device based on the radio resource control message.  
	In the same field of endeavor, KIM teaches receiving, by the base station distributed unit from a wireless device, a radio resource control message (KIM, ¶0145, receiving by DU from the UE RRC message) that is based on at least one of the one or more first configuration parameters or the one or more second configuration parameters (KIM, ¶0144-145, that is based on radio resource information (i.e. configuration parameters, ¶0082); and configuring, by the base station distributed unit, radio resources for the wireless device based on the radio resource control message (KIM, ¶0145, configuring by DU radio resource information for the UE based on RRC message).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 

	In the same field of endeavor, KIM teaches a first base station comprises the first base station central unit and the base station distributed unit (KIM, ¶0070, gNB (i.e. Node B or base station) comprises CU and DU); and the first base station further comprises the second base station central unit (KIM, ¶0070-71, gNB comprises CUs (first, second, or more)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 12 as applied to claim 11 above, FUTAKI does not explicitly disclose, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.  
 	In the same field of endeavor, KIM teaches wherein: the first base station central unit is associated with a first public land mobile network (PLMN) (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore first PLMN), and the one or more first configuration parameters comprise a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 14 as applied to claim 11 above, FUTAKI does not explicitly disclose, wherein the at least one message comprises: an F1 setup response message; a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message.
In the same field of endeavor, KIM teaches wherein the at least one message comprises: an F1 setup response message (KIM, ¶0082, F1 setup context response message); a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message (KIM, ¶0085, DU configuration success response message).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
 	As per claim 17 as applied to claim 16 above, FUTAKI does not explicitly disclose, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.  
 	In the same field of endeavor, KIM teaches wherein: the first base station central unit is associated with a first public land mobile network (PLMN) (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore first PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the first PLMN); and the second base station central unit is associated with a second PLMN (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore second PLMN), and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the second PLMN).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in 
As per claim 18 as applied to claim 16 above, FUTAKI does not explicitly disclose, wherein the at least one message comprises: an F1 setup response message; a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message.
In the same field of endeavor, KIM teaches wherein the at least one message comprises: an F1 setup response message (KIM, ¶0082, F1 setup context response message); a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message (KIM, ¶0085, DU configuration success response message).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 19 as applied to claim 16 above, FUTAKI does not explicitly disclose, wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless device, at least one system information block (SIB) comprising the one or more first configuration parameters and the one or more second configuration parameters.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 

B)	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (US 2018/0368109 A1) and further in view of Chendamarai (US 2018/0242223 A1).  
 	As per claim 5 as applied to claim 4 above, FUTAKI in view of KIM does not explicitly teach, wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier; and a second SIB comprising the second PLMN identifier.  
 	In the same field of endeavor, Chendamarai teaches wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 510 (first SIB) comprising PLMN ID); and a second SIB comprising the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Chendamarai into invention of FUTAKI in view of KIM in order to signal a PLMN identifier (ID) over a shared radio frequency spectrum band based on time-frequency location of an instance of a DRS to save time and battery power (Chendamarai, ¶0006). 

 	As per claim 20 as applied to claim 19 above, FUTAKI in view of KIM does not explicitly teach, wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier; and a second SIB comprising the second PLMN identifier.  
 	In the same field of endeavor, Chendamarai teaches wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 510 (first SIB) comprising PLMN ID); and a second SIB comprising the second PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 520 (second SIB) comprising second PLMN ID). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Chendamarai into invention of FUTAKI in view of KIM in order to signal a PLMN identifier (ID) over a shared radio frequency spectrum band based on time-frequency location of an instance of a DRS to save time and battery power (Chendamarai, ¶0006). 
C)	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (2) (US 2019/0342809 A1).
 	As per claim 8 as applied to claim 1 above, FUTAKI does not explicitly disclose receiving, by the base station distributed unit, at least one packet from at least one of the first base station central unit or the second base station central unit; and transmitting, by the base station distributed unit, the at least one packet to a wireless device. 
In the same field of endeavor, KIM (2) teaches receiving, by the base station distributed unit, at least one packet from at least one of the first base station central unit or the second base station central unit (KIM (2), ¶0066, receiving by base station DU packet data from base station CUs); and transmitting, by the base station distributed unit, the at least one packet to a wireless device (KIM (2), ¶0066, transmitting by base station DU the data packet to the terminal (i.e. UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM (2) into invention of FUTAKI in order to configure central unit and distribution unit for 5th generation wireless access network base station to improve transmission speeds and reliability. 
 	As per claim 13 as applied to claim 11 above, FUTAKI does not explicitly disclose receiving, by the base station central unit, at least one packet for a wireless device; and sending, by the base station central unit, the at least one packet to the base station distributed unit
 	In the same field of endeavor, KIM (2) teaches receiving, by the base station central unit, at least one packet for a wireless device (KIM (2), ¶0066, receiving by base station CU packet data for terminal (i.e. UE)); and sending, by the base station central 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM (2) into invention of FUTAKI in order to configure central unit and distribution unit for 5th generation wireless access network base station to improve transmission speeds and reliability. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643